Title: From Thomas Jefferson to Edmund Bacon, 12 January 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Jan. 12. 08.
                  
                  I recieved last night information that 2. tons of nail rod were shipped from Philadelphia for me. they will probably be at Richmond by the last of this month. after writing my letter to you of yesterday I recieved your’s of the 8th. mr Minor is not obliged to recieve nails as his contract was for money. you had not mentioned to me the debt of 30. D. to John Carr for 6. barrels of corn. I have added both to the list of paiments to be made. I gave in a former letter a statement of the debts you had communicated to me, & of the remittances for their discharge. I state them again below with such others as you have since notified. about 2. remittances more of 200.D. each will discharge them. you will decide which to pay off first according to their pressure. I think mr Minor should be paid out of my next remittance. I present you my best wishes.
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           
                           
                           D.
                           
                           
                           
                           
                           
                           
                        
                        
                           Dr. to
                           Jacob Cooper
                           26.
                           92
                           |
                           1807.
                           remitted
                           D
                           
                        
                        
                           
                           John Peyton
                           72.
                           04
                           |
                           Oct.12.
                           
                           101.
                           
                        
                        
                           
                           
                                 Jamieson
                           35.
                           
                           |
                           Nov. 9.
                           
                           110.
                           
                        
                        
                           
                           James Carr for corn
                           35.
                           
                           |
                           
                           
                           
                           
                        
                        
                           
                           Thos. Burras 18. hogs
                           20.
                           75
                           |
                           Dec.
                           
                           233.
                           33
                        
                        
                           
                           
                           
                           
                           
                           1808
                           
                           
                           
                        
                        
                           
                           Richd. Anderson. flour
                           13.
                           
                           |
                           Jan.
                           
                           
                              201.
                           
                           
                              35
                           
                        
                        
                           
                           John  Rogers. beef & corn
                           117.
                           
                           |
                           
                           
                           645.
                           68
                        
                        
                           
                           James Butler 2. barrels flour
                           10.
                           
                           |
                           Feb. 8.
                           
                           140.
                           59
                        
                        
                           
                           beeves
                           85.
                           
                           |
                           
                           
                           
                           
                        
                        
                           
                           Rob. Burras 20. bar. corn 
                           Jan. 1.
                           35.
                           
                           |
                           
                           
                           
                           
                        
                        
                           
                           Rob. Terril 100. do.
                           Jan. 1.
                           175.
                           
                           |
                           
                           
                           
                           
                        
                        
                           
                           10,000 ℔ fodder
                           Dec. 27.
                           50.
                           
                           |
                           
                           
                           
                           
                        
                        
                           
                           Edmund Bacon wages &c.
                           133.
                           33
                           |
                           
                           
                           
                           
                        
                        
                           
                           Grady
                           50.
                           
                           |
                           
                           
                           
                           
                        
                        
                           
                           mrs Lewis. turkies & bacon
                           16.
                           67
                           |
                           
                           
                           
                           
                        
                        
                           
                           do.   oats &c.
                           135.
                           
                           |
                           
                           
                           
                           
                        
                        
                           
                           Peter Minor
                           46.
                           67
                           |
                           
                           
                           
                           
                        
                        
                           
                           John Carr
                           
                              30.
                           
                           
                           |
                           
                           
                           
                           
                        
                        
                           
                           
                           1086.
                           38
                           
                           
                           
                           
                           
                        
                     
                  
               